Title: To George Washington from Lieutenant Colonel Robert Ballard, 24 July 1778
From: Ballard, Robert
To: Washington, George


          
            Sir
            Williamsburg [Va.] July 24th 1778
          
          Agreeable to your instructions I waited on Governor Henry, on Monday the 20th Inst.,
            expecting to receive from him an Order for recruiting Money &c., The Governor inform’d me he did not know at that time what to
            do in the matter, as 10 Gentlemen were already employed for to recruit men to fill up
            the Virginia Regts, but he woud consult the Council on the Occasion; the result of
            which, was, that the whole of us (meaning the Officers of Gl Muhlenbergs Brigade) was
            immediately to set out in search of Security for the Money intended to be given us. I
            was to provide Security for the whole of the Money, & take Security of each
            Officer for the respective sums given them, at my risque.
          I convened the Officers and inform’d them of the Governor & Councils
            Instructions. They (for very cogent reasons in my Opinion)
            unanimously objected to the instructions, alledging that after marching 3 or 4 hundred
            Miles on foot, and having met me agreeable to my Appointment, and then, to set out again
            in persuit of Security on foot, was an obligation too hard to comply with, and what was
            not expected by you, nor was it a practice in your Army to go after Security when
            Ordered on the like business. besides the Officers say they do not know where to provide
            security, and it is unnecessarily drawing reflections on them; for, if they cannot
            procure security, the publick is directly aquainted thereof.
          As to my part, I conceive it totally out of my power to obtain security for 20 or 30
            thousand pounds on the principal of runing the risque of the Money given to each
            Officer, especially as the Council refus’d to undertake to refund their expences; indeed
            I thought it unjust to ask a friend to become my security on those terms. I acquainted
            the Governor & Council of the mode adopted in your Army when Officers were sent
            out to recruit: And if they chose to Issue Money to me and wou’d receive each Officers
            rect to whom I delivered money, & place to my Credit I wou’d undertake it with
            all my heart, but they possitively refused; on which I altogether refus’d to attempt
            Security.
          The Governor and Council affected much Surprize when inform’d of the Number of Officers
            Sent to Virginia to recruit, and pretended that those 10 Gentn
            which they had employed was Sufficient for the undertaking. Those employed were Gentn who had been living at home enjoying
            themselves in peace and plenty, taking the advantage of the times to accumulate wealth,
            to whom very considerably Wages was given; when your Officers who had experienced every
            hardship at the risque of Life & fortune, for the protection and ease of those
            in private life, was refus’d any extra pay for their necessary expences. I fear we have
            an ungrateful publick.
          The Officers who march’d under my Command to this place ⟨are⟩ much distressed for want
            of Money, several of whom I was oblig’d to advance Money, to get them home, I made the
            Governor & Council acquainted thereof, & beg’d they wou’d Order two or
            three Months pay to each, ’till I cou’d acquaint you, but I was put off with a kind of a
            recommendation to any Continental Pay Master I might meet with; at the same time they
            knew there was no Money in the Military Chest here. I never was so trifled with, by
            Gentn, in all my life. The Officers beg’d me to request your Excellencys favor in
            Ordering them pay here, if to remain any time.
          I flatter myself my conduct will meet with your Excellencys Approbation. Any Commands
            Your Excellency may please to communicate shall to the utmost of my power be attended
            to. I have the Honor to be Your Excellencys Most Obt Sevt
          
            Robt Ballard
          
          
          
            P. S. Colo. H. Recheson is here, & meets with the Same fate with me.
          
        